Title: To Thomas Jefferson from Charles Bruce, 7 June 1823
From: Bruce, Charles
To: Jefferson, Thomas


                        Sir
                        Greenvile District So. Carolina
                            
                            7. June A.D. 1823
                        
                    an extract of your letter to Mr Adams and his answer fell into my hands. the sastisfaction they gave me is more than I can express to find my opinion of death preported by two of the greatest character’s in the Union, It was a considerable time before I could get my own consent to address you. but believing if their was nothing that would entertain or amuse you it would not give offence to your great mind, and have venturd to throw in my mite into the scale of nature.I was born in Culpeper of Poor parrents with only a few months schooling barely sufficient to learn to read at the age  thirteen was bound to a Carpenter & Joiner which trade I still follow. for between thirty & forty years, I’ve enjoy’d an intire good state of health except a few trifles not worth naming, On the 30th of Oct. last I enterd my 78th year. neither the cold of winter nor heat of summer dont affect me more now than it did 40 years ago. I live twelve miles from the Court House. I often take & early brakefast set out on foot spend three or four hours there and Return home in the evening without fatigue. my hearing about eighteen years aged was so bad I expected to become entirely deaf. it is now become so good that I can converse without deficulty, my memory which has been equal to any person I ever convers’d with is still good, I never sit down to eat that I ever wish for any thing but what is present. if different dishes I make my meal of what is nearest me and all food agrees equally well with me I have never tasted spirits since a child nor us’d Tobacco nor whittled with a knife for amusement, nor ill manorly rested myself on any persons shoulder.I was in Richmond shortly after the purchas of Lousiana I was askd by  the chief Justice how we in carolina stood affected to the present administration. I answer’d as follows. J.E. Sir from the creation to the present day there never was any people better reconcild with any administration than we are with Mr Jeffersons. his attachment to the Republican principles and every act of his life bespeakes to us. he is a true republican. which makes us look upon him as the first man in the Union. living in a remote part of the state where we’ve very little information  look upon you as a Federlast and hold you  as such which I thought was rather pleasing  otherwise.I wrote to my brother Richard that I expected to pay him a visit and spend the last winter with him. the death of my wife prevented me. I still think of doing it next. my rode is through Charlotts Ville I shall think myself highly honour’d to spend a night under your hospital roof.Ambrose Williams is lately dead at a hundred & ten. Mrs Ford at Nintyfive leaving an ofspring of upwards of five hundred’s Dr Alexander is collecting Meterials for publishing the exact number.Dr Ramsy says in his History of So. Carolina that Mrs Easly of Greenville had twins but once. I was well acquainted with the lady & Family and have often had the number of their children from them.I am with the highest respect your &c
                        Charles BruceNo Mr Williams & Mrs Ford was both of this district.My address to the Public is a Copy of Mjr Peter Edwards oath sworn in the Court of Equaty whose Capt Colwell was plantiff all asses are not natives of Virginia
                        C,. Bruce